                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

JAMES LIBERO, #A4009529,      )                CIV. NO. 20-00019 DKW-RT
                              )
          Petitioner,         )                ORDER GRANTING IN FORMA
                              )                PAUPERIS APPLICATION AND
     vs.                      )                DISMISSING PETITION
                              )
STATE OF HAWAII,              )
                              )
          Respondent.         )
_____________________________ )

      Before the court is pro se petitioner James Libero’s fourth petition for writ of

habeas corpus (“Petition”), ECF No. 1, and application to proceed in forma

pauperis, ECF No. 4. Libero again challenges his conviction for Attempted

Murder in the Second Degree and Assault in the First Degree in State v. Libero, Cr.

No. 98-2-000697 (Haw. 2d Cir. Ct. 1998) (“2PC98-0-000697”).

http://www.courts.state. hi.us/ (last visited Feb. 4, 2020). Libero seeks an order

directing the state court to grant him a new trial based on newly discovered

evidence that he claims demonstrates his actual innocence.

      In support of his Petition, Libero refers the Court to his most recent state

post-conviction proceedings in Libero v. State, S.P.P. No. 17-1-0017(2) (Haw. 2d

Cir. Ct. 2018) (denying Petition to Vacate, Set Aside, or Correct Judgment, or to

Release Petitioner); CAAP-XX-XXXXXXX (Haw. App. 2019) (affirming 2d Cir.
Findings of Fact; Conclusions of Law denying post-conviction relief); and SCWC

XX-XXXXXXX (Haw. 2019) (rejecting application for certiorari).

      For the following reasons, Libero’s application to proceed in forma pauperis

is GRANTED, his Petition is DISMISSED without prejudice for lack of

jurisdiction, and any request for a certificate of appealability is DENIED.

                   I. IN FORMA PAUPERIS APPLICATION

      Libero’s application to proceed in forma pauperis shows that he is a pauper

within the meaning of 28 U.S.C. § 1915 and is GRANTED. The Warden or

Financial Office of the Saguaro Correctional Center, where Libero is confined,

shall withdraw $5.00 from Libero’s trust fund and remit those funds to the Clerk of

Court, identified by the civil filing number of this action.

                                II. BACKGROUND

      On March 10, 2016, Libero’s first federal habeas petition challenging his

conviction and sentence in Cr. No. 2PC98-0-000697 was dismissed as time-barred

pursuant to 28 U.S.C. § 2244(d), and he was denied a certificate of appealability.

See Libero v. State, Civ. No. 15-00389 JMS-KSC (D. Haw. 2016). The Court of

Appeals for the Ninth Circuit likewise denied Libero’s request for a certificate of

appealability. See Libero v. State, App. No. 16-15953 (9th Cir. Aug. 19, 2016).




                                           2
      On October 11, 2017, Libero’s second federal habeas petition challenging

Cr. No. 2PC98-0-000697 was dismissed for lack of jurisdiction, and a certificate of

appealability was denied. See Libero v. State, Civ. No. 17-00497 JMS-KSC (D.

Haw. 2017), ECF No. 3. The court referred the petition to the Ninth Circuit, which

denied the application for authorization to file a second or successive 28 U.S.C. §

2254 petition in the district court. See Libero v. State, App. No. 17-72822 (9th Cir.

May 16, 2018).

      On December 14, 2018, Libero’s third federal habeas petition challenging

Cr. No. 2PC98-0-000697 was dismissed for lack of jurisdiction. See Libero v.

State, Civ. No. 18-00484 JMS-RLP (D. Haw. 2018, ECF No. 3. The court again

explained that Libero must seek authorization from the Ninth Circuit to pursue

relief in the district court and directed the Clerk of Court to send Libero the

appropriate forms to do so, but did not refer the Petition to the Ninth Circuit. The

Ninth Circuit subsequently denied Libero’s application for authorization to file a

second or successive petition. See Libero v. State, App. No. 18-73476 (9th Cir.

April 22, 2019).

      In the present Petition, filed January 13, 2020, Libero again requests a new

trial. He alleges that he has newly discovered evidence regarding the victim’s

statements, which he seeks to suppress. Libero made this claim in his first two


                                           3
federal petitions. Libero’s reference to his recent state post-conviction proceedings

in S.P.P. No. 17-1-0017(2); CAAP-XX-XXXXXXX; and SCWC XX-XXXXXXX reveals

that his conviction has not been reversed, expunged, or otherwise called into

question.

                  III. THE COURT LACKS JURISDICTION

       Before Libero may challenge his conviction in Cr. No. 2PC98-0-000697 in

this district court, he must apply for and receive authorization from the Ninth

Circuit Court of Appeals. See 28 U.S.C. § 2244 (b)(3)(A). Libero’s failure to do

so deprives this Court of subject matter jurisdiction. 28 U.S.C. § 2244(a); see

Magwood v. Patterson, 561 U.S. 320, 331 (2010); Burton v. Stewart, 549 U.S. 147,

157 (2007).

      Ninth Circuit Rule 22-3(a) provides, in relevant part:

      If an unauthorized second or successive section 2254 petition or
      section 2255 motion is submitted to the district court, the district court
      may, in the interests of justice, refer it to the court of appeals.

      The Circuit Advisory Committee Note clarifies:

      If an applicant files a document that appears to be an unauthorized
      section 2254 petition or 2255 motion and facially alleges a claim
      based on a new rule of constitutional law or newly discovered
      evidence of actual innocence, the district court may transfer the filing
      to the court of appeals in the interests of justice or, in the alternative,




                                           4
       the district court may dismiss the filing without prejudice to the
       applicant seeking authorization from the court of appeals on
       Ninth Circuit Form 12.

Ninth Circuit Rule 22-3 n. (emphasis added).

      Libero alleges a claim based on newly discovered evidence of actual

innocence. Because the Court has already explained what Libero must do before

he may bring another habeas petition in this court, and transferred or referred his

previous petitions to the appellate court, and because the grounds for the current

Petition appear to mimic those in Libero’s prior efforts, the interests of justice do

not weigh in favor of transferring the present Petition to the Court of Appeals.

Accordingly, the Petition is DISMISSED without prejudice. Libero may request

authorization from the Ninth Circuit Court of Appeals to file a second or

successive petition.

                                IV. CONCLUSION

      Libero’s in forma pauperis application is GRANTED. The Warden or

Financial Office of the Saguaro Correctional Center shall withdraw $5.00 from

Libero’s trust fund account and remit those funds to the Clerk of Court, identified

by the civil filing number of this action.

      The Petition and action are DISMISSED without prejudice for lack of

jurisdiction. See 28 U.S.C. § 2244(b)(3)(A). To the extent a certificate of


                                             5
appealability is required, “jurists of reason would” not “find it debatable” that this

Court lacks jurisdiction over the Petition without authorization from the appellate

court, and therefore any request for a certificate of appealability is DENIED. Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

         The Clerk is directed to send Libero Ninth Circuit Form 12, the Application

for Leave to File Second or Successive Petition Under 28 U.S.C. § 2254 or Motion

Under 28 U.S.C. § 2255, so that he may apply for authorization to proceed with his

claims with the Ninth Circuit if he so chooses.

         The Clerk shall serve a copy of this Order on Libero and the Warden or

Financial Office of the Saguaro Correctional Facility by U.S. Postal Service.

         Any pending motions are DENIED as moot.

                  IT IS SO ORDERED.

                  DATED: February 5, 2020 at Honolulu, Hawaii.


                                                         /s/ Derrick K. Watson
                                                         Derrick K. Watson
                                                         United States District Judge




James Libero v. State of Hawaii; Civil No. 20-00019 DKW-RT; ORDER
GRANTING IN FORMA PAUPERIS APPLICATION AND DISMISSING
PETITION
Libero v. Hawaii, 1:20-cv-00019 DKW-RT; hab ‘20 2d Scsv (dsm no ref to 9th)




                                                           6
